                                           Case 3:19-cv-04250-LB Document 85 Filed 01/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALLISON BARTON RICE,                                     Case No. 19-cv-04250-LB
                                                          Plaintiff,
                                   8
                                                                                                  ORDER REFERRING PLAINTIFF TO
                                                   v.                                             FEDERAL PRO BONO PROJECT AND
                                   9
                                                                                                  STAYING PROCEEDINGS PENDING
                                  10     CITY AND COUNTY OF SAN                                   APPOINTMENT OF COUNSEL
                                         FRANCISCO, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Plaintiff having requested and being in need of counsel to assist him/her in this matter

                                  14   and good and just cause appearing,

                                  15          IT IS HEREBY ORDERED that Plaintiff shall be referred to the Federal Pro Bono Project

                                  16   (“Project”) in the manner set forth below:

                                  17          1.        The clerk shall forward the referral order to the appropriate Project office, San

                                  18                    Francisco or San Jose, determined by whether the referring judge is located in the

                                  19                    San Francisco/Oakland or San Jose division. The scope of this referral shall be for:

                                  20                    ( X ) all purposes for the duration of the case
                                  21                    ( )   the limited purpose of representing the litigant in the course of
                                  22                          ( )      mediation
                                  23                          ( )      early neutral evaluation
                                  24                          ( )      settlement conference
                                  25                          ( )         briefing ( ) and hearing on the following motion (e.g., motion for

                                  26                          summary judgment or motion to dismiss):

                                  27                          ( )      discovery as follows:
                                  28                          ( )      other:
                                           Case 3:19-cv-04250-LB Document 85 Filed 01/27/21 Page 2 of 2




                                   1          2.     Upon being notified by the Project that an attorney has been located to represent

                                   2                 Plaintiff, that attorney shall be appointed as counsel for Plaintiff in this matter for

                                   3                 the scope of representation described above. If the appointment of counsel is for

                                   4                 limited purposes, the Court shall issue an order relieving the volunteer attorney

                                   5                 from the limited representation of the litigant once those purposes have been

                                   6                 fulfilled.

                                   7          3.     All proceedings in this action are hereby stayed until four weeks from the date an

                                   8                 attorney is appointed to represent Plaintiff in this action.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 27, 2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        LAUREL BEELER
                                  13                                                    United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
